Citation Nr: 0940946	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-22 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right foot disorder.



WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefit 
sought on appeal.  The Veteran, who had active service from 
January 1974 to May 1974 and February 2003 to April 2004, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.  The Board returned the 
case for further development in August 2007 and May 2008, and 
the case has been returned for further appellate review.


FINDING OF FACT

A right foot disorder, diagnosed as peroneal tendinitis, was 
manifested during service.  


CONCLUSION OF LAW

A right foot disorder, diagnosed as peroneal tendinitis, was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, since this 
decision represents a complete allowance of the benefit 
sought on appeal, the Board finds that a discussion of the 
VA's "duty to notify" and "duty to assist" obligations is 
not necessary as no prejudice to the Veteran will result.  

The issue before the Board involves a claim of entitlement to 
service connection for a right foot disorder.  Applicable law 
provides that service connection will be granted if it is 
shown that the Veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records could not be located 
in full.  Specifically, the records from the Veteran's period 
of active service dated February 2003 to April 2004 are not 
contained in the claims file.  Due to the missing service 
treatment records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran's claims 
file, however, does contain one service treatment record 
indicating right foot treatment and at least two service 
treatment records indicating right leg treatment.  These 
records were submitted by the Veteran himself and are dated 
within the Veteran's most recent period of active service.  

The Veteran submitted a service treatment record dated 
February 2003 that showed complaints of numbness in right 
lateral foot over S1 dermatome beginning three days prior.  
The Veteran reported no back pain or injury and no bowel or 
bladder symptoms.  Examination revealed no acute distress.  
The skin appeared a good color.  The Veteran was not able to 
tell the difference between two points, but also not able to 
tell the difference on his arm either.  He was able to tell 
the difference between sharp and dull.  The examiner gave the 
Veteran anti-inflammatories.  He diagnosed the Veteran with 
S1 sensory changes in the right foot.  

VA treatment records show a history of right foot pain 
secondary to injury in Iraq in October 2004.  The Veteran was 
diagnosed with right foot pain.  The record showed the same 
history and diagnosis in November 2004.  In January 2006, the 
Veteran reported chronic intermittent right knee pain that 
runs up to his hip and down to the side of his foot.  He 
stated that the pain started in Iraq.  The examiner diagnosed 
intermittent right foot pain.  

The Veteran was afforded a VA examination in September 2007.  
The Veteran reported that he injured his right knee during a 
training exercise while on active duty.  He stated that 
something snapped in his right knee causing pain radiating 
down to the right foot.  He was treated with pain medication.  
He complained that his right foot turns white at times in the 
evening and he experiences pain from the knee to the foot.  
He did not report flare-ups or joint disease in his foot.  He 
used no aides to ambulation or braces.  He has not had 
surgery.  The Veteran reported that his foot pain started 
with his knee pain and he believed he fell and twisted his 
foot.  His foot pain increased with standing.  He reported an 
inability to stand longer than one hour.  

Upon physical examination, the examiner noted no deformity.  
He found no evidence of painful motion, edema, weakness, 
instability, or tenderness.  He had a normal gait.  The 
examiner noted no callosities, breakdown, or unusual shoe 
wear, and no evidence of abnormal weight bearing or skin or 
vascular changes.  He had some point tenderness of the 
peroneal brevis tendon just distal to the lateral malleolus 
below the ankle.  The examiner noted some pain referred there 
with peroneal tendon stress.  X-rays were normal.  The 
examiner diagnosed the Veteran with peroneal tendinitis, 
right foot.  He opined that the Veteran's severe subjective 
complaints were not supported with objective physical 
findings.  The examiner noted that the peroneal tendinitis in 
his right ankle and foot were not associated with swelling 
and could be conservatively managed successfully in any 
orthopedic surgeon's office.  He noted that he was unable to 
state without undue speculation that the peroneal tendinitis 
seen during the examination was caused by an injury that 
occurred four years ago in Iraq.  

The Board requested a VA medical opinion in May 2009 to 
clarify whether the Veteran has any chronic disability of the 
right foot.  The examiner reviewed the prior VA examination, 
service treatment records, and the claims file.  The examiner 
noted that based upon review of the records, he believed that 
the diagnosis of peroneal tendinitis provided during the 
September 2007 VA examination represented a more accurate 
assessment of the condition than "S1 sensory changes in the 
right foot" listed at the time of the evaluation in February 
2003.  As the Veteran had complaints as far back as 2003 and 
was still having similar complaints in 2007, the examiner 
felt that the right foot diagnosis in September 2007 did not 
refer only to pathology that was acute and transitory in 
nature.  The examiner noted that based upon his review of the 
evidence, it is as likely as not that the Veteran had chronic 
peroneal tendinitis from 2003 through 2007.  The examiner 
specifically noted that a review of the service records from 
2003 indicates that there is evidence which warrants a change 
from the conclusions offered in the September 2007 report 
regarding whether the Veteran had a permanent impairment.  

As stated above, that an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Here, the Veteran has 
consistently described a right foot pain and other symptoms 
from his time in service.  While the September 2007 VA 
examiner noted that he was unable to state without undue 
speculation that the peroneal tendinitis seen during the 
examination was caused by an injury that occurred four years 
ago in Iraq, the VA examiner in May 2009 was able to provide 
a nexus opinion.  He stated that it is likely as not that the 
Veteran had chronic peroneal tendinitis from 2003 through 
2007.  As such, the Board finds that the evidence shows an 
injury in service and a chronic disability resulting from 
that injury with continuity of symptomatology.  Therefore, 
service connection for peroneal tendinitis of the right foot 
is warranted.  


ORDER

Service connection for a right foot disorder, diagnosed as 
peroneal tendinitis, is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


